Citation Nr: 0917681	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-12 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a seizure disorder, 
residuals of a cerebral concussion.

2.  What evaluation is warranted for diffuse fibrocalcific 
lung disease with pleural apical thickening (hereinafter 
referred to as a lung disability) from October 25, 2002?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from December 1952 to October 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The case was certified to the Board by the 
Louisville, Kentucky RO.

As the Veteran perfected an appeal to the initial rating 
assigned following the grant of service connection for his 
lung disability, the Board characterized the issue on appeal 
in accordance with the decision in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (appeals from original awards are not to 
be construed as claims for increased ratings), that requires 
consideration of the evidence since the effective date of the 
grant of compensation.

The Board notes that in an unappealed December 1978 RO 
decision, service connection for residuals of a cerebral 
concussion was denied.  In a July 1987 decision, the Board 
denied entitlement to service connection for residuals of a 
cerebral concussion and, in an unappealed January 1999 
determination, the RO again denied the claim.  Where a prior 
claim for service connection has been denied, and a current 
claim contains a different diagnosis (even one producing the 
same symptoms in the same anatomic system), a new decision on 
the merits is required.  See Ephraim v. Brown, 82 F.3d 399, 
402 (Fed. Cir. 1996); Boggs v. Peake, 520 F.3d 1330 (Fed.Cir. 
2008) (to the effect that a claim for one diagnosed disease 
or injury cannot be prejudiced by a prior claim for a 
different diagnosed diease or injury; and the two claims must 
be considered independently).  In view of Boggs, the Board 
will consider the Veteran's claim for service connection for 
a seizure disorder, residuals of a cerebral concussion, on a 
de novo basis.

The question of what evaluation is warranted for the 
Veteran's lung disability from October 25, 2002 is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDING OF FACT

The objective and probative medical evidence of record 
preponderates against a finding that the Veteran has a 
seizure disorder, residuals of a cerebral concussion, related 
to his period of active duty.


CONCLUSION OF LAW

A seizure disorder, residuals of a cerebral concussion, was 
not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application. VA 
notified the Veteran in May 2003, March 2006, and June 2006 
of the information and evidenced needed to substantive and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain.  The foregoing correspondence 
included notice of how disability ratings and effective dates 
are determined.  

VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate his 
claim and, as warranted by law, affording VA examination.  

The Board notes that possibly due to a 1973 fire at the 
National Personnel Records Center, some of the Veteran's 
service treatment records are unavailable.  In such a case, 
the Board has heightened duties to assist and in explaining 
the decision.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The case law does not, however, lower the legal 
standard for proving a claim for service connection but, 
rather, increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 
46, 51 (1996).  There is no evidence that additional records 
have yet to be requested, or that additional examinations are 
in order.

II.	Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, private and VA medical records, VA 
examination reports, and lay statements.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  Service connection 
may also be granted for certain chronic diseases, such as an 
organic disease of the nervous system, when such disease is 
manifested to a compensable degree within one year of 
separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2008).  While the disease need not be diagnosed within 
the presumptive period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

To be present as a current disability, the claimed condition 
must be present at the time of the claim for benefits, as 
opposed to sometime in the distant past.  Gilpin v. West, 155 
F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that 
there be a current disability is satisfied when the 
disability is shown at the time of the claim or during the 
pendency of the claim, even though the disability 
subsequently resolves. McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).

As noted above, given that some of the Veteran's service 
medical records are unavailable, case law increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the appellant; 
however, it does not lower the legal standard for proving a 
claim for service connection.  Russo.  It is indeed 
unfortunate that some of the Veteran's service medical 
records may be unavailable.  However, a grant of service 
connection for a seizure disorder, residuals of a cerebral 
concussion, requires an etiological link between the claimed 
in-service injury and the currently claimed disability.

The Veteran contends that he has residuals of a head injury, 
namely a seizure disorder due to an in-service motor vehicle 
accident.  The VA and private medical records reflect that 
the Veteran repeatedly told treating examiners that he had 
seizures since military service.  As well, in his 2002 claim, 
the Veteran noted that he was told his military records were 
destroyed in a fire and he believed there was a government 
cover-up that caused him to be denied benefits due to him.  
He said he was in a classified information section as a high 
tech special mechanic for B-52s in service and wondered if 
his records were declassified.

Upon review of the probative evidence of record, the Board is 
of the opinion that the service connection for a seizure 
disorder, residuals of a cerebral concussion, is not 
warranted.

Service treatment records indicate that, in November 1953, 
the Veteran was in a motor vehicle accident and was 
hospitalized due to confusion, nausea and a headache.  X-rays 
of his skull were negative.  An admitting note indicates that 
he had a concussion.  He was hospitalized for eight days and 
then discharged.

In December 1953, the Veteran was seen in the clinic for 
complaints of weakness.  Neurological examination findings 
were normal and the clinical impression was post-concussion 
syndrome.  

When examined in October 1956, prior to separation, there 
were no complaints, findings, or diagnoses regarding a 
seizure disorder as residual of a head concussion.  It was 
noted that the Veteran was involved in a motor vehicle 
accident in "1952" that resulted in complaints of dizziness 
and frequent headaches until 1953.  The records are not 
referable to complaints or diagnosis of, or treatment for, 
seizures or loss of consciousness.  In fact the examination 
reported noted no complications or sequelae.

Post service, a May 1977 VA examination report includes the 
Veteran's complaints of headaches with occasional vertigo, 
dizziness, and transient blackouts.  The diagnoses included a 
history of a cerebral concussion.  Seizures were not noted. 

In September 1977, the Veteran submitted a description of his 
motor vehicle accident in service.

In October 1977 letters to the Military Police at Foster 
Field Air Force Base in Victoria, Texas, and the Texas 
Highway Patrol, the RO requested information regarding the 
Veteran's November 1953 motor vehicle accident, but did not 
receive a response to its inquiries.

A January 1978 signed statement from George C. Barber, M.D., 
is to the effect that the Veteran gave a history of 
hospitalization for seventeen months after his motor vehicle 
accident in service and said he developed seizure problems at 
that time for which he took Phenobarbital.  Significantly, 
while the appellant reported his continuing use of 
Phenobarbital, he denied having any seizures since "the 
early hospitalization in 1950". 

A November 1978 VA neurological examination report includes 
the Veteran's complaints of dizzy spells and blackouts.  A 
seizure disorder was not diagnosed.

During a December 1985 personal hearing at the RO, the 
Veteran testified to having seizures "all the time" (see 
hearing transcript, page 11).

VA medical records dated from 1997 include results of a 
magnetic resonance image (MRI) of the Veteran's brain that 
were negative, according to an October 2000 VA medical 
record.

An August 2001 VA outpatient neurology clinic record includes 
a clinical impression of seizures.  It was noted that the 
Veteran took Depakote and was seizure free for the past two 
years.  However, when seen in September 2002, the Veteran 
reported that they were occurring several times a month and 
his medication was to be adjusted.

According to a September 2003 VA examination report, the 
examiner reviewed the Veteran's medical records.  The Veteran 
reported being unemployed for 20 years.  He gave a history of 
being injured in a motor vehicle accident in service in 1953.  
He said he was rendered unconscious for "three months" and 
was hospitalized.  The Veteran said he began having blackouts 
and seizures in 1954 or 1955 for which he was given 
prescribed medications.  Since discharge, the Veteran said he 
had a driver's license and had only one accident that was a 
recent fender bender.  He denied any post service 
occupational injury.  The Veteran gave a history of having 
severe headaches that resulted in his almost blacking out.  
He also reported periods of unconsciousness that occurred 
approximately twice a month and usually lasted between five 
and fifteen minutes.  After the episodes, he felt weak for 
about one half hour before returning to normal.  He said he 
took prescribed seizure medication.  

According to the VA examiner, a review of the record cast 
some doubt on the veracity of the history provided by the 
Veteran.  It was noted that the Veteran's separation 
examination report shows that he had an automobile accident 
that resulted in dizziness and frequent headaches until 1953.  
However, the VA examiner noted that the service treatment 
records do not reflect mention of seizures or loss of 
consciousness to the point of his 1956 discharge.  In the VA 
examiner's opinion, the Veteran's alleged blackout 
spells/seizures were a more recent occurrence rather than 
directly related to his military service.  The VA examiner 
explained that the Veteran held a variety of very risky 
(post-service) jobs that involved moving machinery and 
heights without any history of injury or falling, and had a 
driver's license without any accident, until very recently.  
The VA examiner concluded that the Veteran's episodes of 
unconsciousness/seizures were of a more recent onset and 
unrelated to the concussion in service.

Later in September 2003, the Veteran underwent 
electroencephalographic (EEG) monitoring due to a history of 
possible seizures which revealed no epileptiform activity.

While post-service VA medical records dated from 1997 reflect 
the Veteran's treatment for a seizure disorder, as noted in 
September 2002 and May 2004, the more recent outpatient 
records reveal that treating neurologists did not believe 
that he had a seizure disorder.  When evaluated by a 
neurologist in December 2004, the clinical impression was 
that the Veteran had "spells" most likely associated with 
pain.  Moreover, in June and October 2005, the clinical 
impression of other clinic neurologists was that the Veteran 
had "spells" that were "not suggestive of seizure per 
history" and were "more likely orthostatic hypotension".  

The Veteran has contended that service connection should be 
granted for a seizure disorder as a residual of a cerebral 
concussion.  Although the evidence shows that the Veteran was 
diagnosed with a seizure disorder, the more recent medical 
evidence indicates that he had spells more likely associated 
with orthostatic hypotension.  No competent medical evidence 
of record shows that the Veteran has a seizure disability, or 
spells associated with orthostatic hypotension, which are 
related to service or any incident thereof.  On the other 
hand, the record reflects that while his involvement in a 
motor vehicle accident and complaints of dizziness were noted 
at service separation, the first post service evidence of 
record of seizures is from 1978, more than 20 years after the 
Veteran's separation from active duty.  Maxson v. West, 12 
Vet. App. 455 (1995) (service incurrence may be rebutted by 
the absence of evidence of medical treatment for the claimed 
condition for many years after service.) 

Moreover, the Veteran has not been truthful with treating 
physicians about the extent of his injuries from the in-
service motor vehicle accident.  In 1978, Dr. Barber said 
that the Veteran reported being hospitalized for seventeen 
months after the accident and, the September 2003 VA examiner 
noted that the Veteran said he was unconscious for three 
months and hospitalized, neither of which is shown in the 
records.  Indeed, the available evidence shows that the 
appellant was hospitalized in-service for eight days.  More 
importantly, the September 2003 VA examiner reviewed the 
medical records and examined him and concluded that the 
Veteran's alleged blackout spells/seizures were a more recent 
occurrence than directly related to his military service.  
Finally, in December 2004 and June and October 2005, VA 
treating neurologists concluded that the Veteran had 
"spells" but not seizures, that were related to orthostatic 
hypotension.  In short, no medical opinion or other medical 
evidence relating the Veteran's seizures to service or any 
incident of service has been presented.

The Veteran and his friends, as lay persons without medical 
training, do not meet the burden of presenting competent 
evidence as to medical cause and effect, or a diagnosis, 
merely by presenting his own statements.  While the Veteran 
can attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain, neither he nor any lay 
affiant is capable of making medical conclusions.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  There is no evidence showing, and the Veteran 
does not assert, that he or his friends has medical training 
to provide competent medical evidence as to the etiology of 
the claimed seizure disorder.

The evidence reveals no competent medical evidence showing a 
nexus between any in-service injury or disease and the 
disorder which caused and contributed to the Veteran's 
currently claimed seizure disorder, residuals of cerebral 
concussion.  The preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for a 
seizure disorder, residuals of cerebral concussion.

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a seizure disorder, 
residuals of a cerebral concussion is denied.


REMAND

The Veteran seeks an initial rating in excess of 30 percent 
for his service-connected lung disability.  His disability is 
currently evaluated by analogy to pulmonary emphysema under 
38 C.F.R. §§ 4.20, 4.97, Diagnostic Code 6603 (2008).  The 
diagnostic criteria under that Diagnostic Code are based on 
pulmonary function test results.  Among other things, 
pulmonary function tests measure forced expiratory volume in 
one second (FEV-1), forced expiratory volume in one second to 
forced vital capacity (FEV-1/FVC), diffusion capacity of the 
lung for carbon monoxide by the single breath method (DLCO 
(SB)), as well as the maximum oxygen consumption in 
ml/kg/min.).  

Recent amendment to 38 C.F.R. § 4.96 on the provisions 
applying to the rating of pulmonary disorders, indicates that 
in circumstances in which a DLCO (SB) test is not of record, 
the evaluation process may proceed on alternative criteria as 
long as the examiner explains why the DLCO (SB) test would 
not be useful or valid in that particular case.  See 71 Fed. 
Reg. 52,459-60 (Sept. 7, 2006), now codified at 38 C.F.R. § 
4.96(d) (2008).

The Veteran last underwent a VA pulmonary function test in 
September 2003.  VA medical records, dated through February 
2006, were obtained but do not reflect more recent pulmonary 
function tests.  In a March 2009 written statement, the 
Veteran's representative said that the Veteran contended that 
his service-connected lung disability could not be accurately 
accessed based upon five-year old clinical findings.  When a 
Veteran claims that his condition is worse than when 
originally rated, and when the available evidence is too old 
for an evaluation of the claimant's current condition, VA's 
duty to assist includes providing him with a new examination.  
See e.g., Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).

The Board agrees that the Veteran should be afforded a new VA 
examination to determine the current severity and all 
manifestations of his service-connected lung disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a 
letter and request that he submit any 
evidence or information in his possession, 
or addresses for VA to contact to obtain 
that information, to support his 
contention that he is unable to work due 
to his service-connected lung disability. 

2.  The RO/AMC should obtain all VA 
medical records, to include records from 
the Lexington VA Medical Center VA Medical 
Center, regarding the Veteran's treatment 
for the period from February 2006 to the 
present, and any additional private 
records identified by him.  If any records 
are unavailable, the Veteran and his 
representative should be so advised in 
writing.

3.  Thereafter, the Veteran should be 
scheduled for a VA pulmonary examination 
performed by a pulmonologist to determine 
the current severity of his diffuse 
fibrocalcific lung disease with pleural 
apical thickening.  All indicated tests 
and studies should be performed, including 
pulmonary function test studies with all 
values required under Diagnostic Code 6603 
reported, and all clinical findings 
reported in detail.  If for any reason, a 
DLCO (SB) test was not conducted, or was 
not practical, the examiner should 
indicate whether the evaluation process 
may proceed on alternative criteria (i.e., 
whether a DLCO (SB) test would not be 
useful or valid in that particular case).  
The examiner should review the results of 
any testing prior to completion of the 
examination report.

The examiner should also determine whether 
the Veteran has: i) cor pulmonale (right 
heart failure), or;ii) pulmonary 
hypertension (shown by Echo or cardiac 
catheterization), or; iii) right 
ventricular hypertrophy, or iv) episodes 
of acute respiratory failure, or; v) a 
requirement of outpatient oxygen therapy; 
and vi) the maximum exercise capacity as 
measured by oxygen consumption with 
cardiac or respiratory limitation.

The examiner is to address the degree of 
impairment caused by the Veteran's 
service-connected lung disability, to 
include whether the disorder renders him 
unable to obtain and maintain 
substantially gainful employment.   Age is 
not to be considered a factor in rendering 
this opinion.  The claims folder must be 
provided to and reviewed by the examiner 
prior to the conduct of any requested 
study.  A complete rationale for any 
opinion expressed must be provided.

4.  The Veteran is to be advised in 
writing that it is his responsibility to 
report for any VA examination, to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2008).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to his last known address prior to 
the date of the examination.  It should 
also be indicated whether any notice that 
was sent was returned as undeliverable.

5.  After undertaking any other 
development deemed appropriate, the RO/AMC 
must readjudicate the issue on appeal.  If 
the benefit sought is not granted, the 
appellant and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


